DETAILED ACTION
Claims 19-38 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on January 5, 2021, August 2, 2021, October 6, 2021, October 18, 2021, and January 12, 2022 are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Method for coating a substrate with a composition for optically transparent superhydrophobic thin film”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The term "at least a portion" in claim 19, line 4 is a relative term which renders the claim indefinite. The term "at least partially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19 and 22-38 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Weber et al. (U.S. Patent Application Publication 2014/0287243 A1) in view of Constantinou et al. (U.S. Patent Application Publication 2017/0036241 A1).
With regard to the limitations of claim 19, Weber discloses a method for coating a substrate with a composition comprising depositing a silane in at least a portion of a; and depositing a composition on at least a portion substrate comprises a coated surface, wherein the coated surface comprises a fluorophilic silica particle doped fluoropolymer film, and a coating composition comprising a colloidal suspension comprising a fluoropolymer; particles in a liquid solvent, wherein the solvent comprises a fluorocarbon, a semifluorous material and the particles comprise silica particles (claims 1, 5-6; paragraph [0022]).
With regard to the limitations of claim 19, Weber does not disclose the usage of hydrophobic fumed silica nanoparticles.
Constantinou discloses depositing a metal on the super hydrophobic layer; and the silica nanoparticles which are hydrophobic firmed silica nanoparticles (claims 76, 79, and 87). 
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to employ the depositing a metal on the super hydrophobic layer; and the silica nanoparticles which are hydrophobic firmed silica nanoparticle as taught by Constantinou in Weber’s method for coating a substrate with 
With regard to the limitations of claim 22, Weber discloses that in certain embodiments, the particles are monodisperse. In certain embodiments, the fluorous nanoparticles may have a particle size range of 20-500 nm, which slightly overlaps the claimed range (paragraph [0018; claim 12).
With regard to the limitations of claim 23, Weber discloses that in certain embodiments, the resulting coatings are transparent or near-transparent (paragraph [0020]).
With regard to the limitations of claims 24-25, Weber discloses that the superhydrophobic coatings may be applied to glass substrates (e.g., windows, eyeglasses), metallic substrates (e.g., airplane wings (icing resistance), fibrous substrates (e.g. textiles, lignocellulosic), polymeric substrates (e.g., plastic or elastomeric), or composite substrates (e.g., fiber-reinforced composites, metal/plastic composites) (paragraph [0016]).
With regard to the limitations of claims 26 and 28, Weber discloses that in certain embodiments, surfaces with a water contact angle larger than 1500 and a sliding angle less than 100 are considered superhydrophobic. For example, in the case of a lotus leaf, the water-repellent and self-cleaning properties are due to its hydrophobic wax layer on a hierarchically rough microstructure. Generally, a multiscale roughness enables trapping of air under the water droplet, and consequently enhances the surface hydrophobicity geometrically. On the other hand, chemical functionalization helps to reduce the surface energy and to benefit hydrophobic properties of the coatings (paragraph [0003]). Superhydrophobic surfaces do not hold on to water. The superhydrophobic coatings may be applied to glass substrates (e.g., windows, eyeglasses), metallic substrates (e.g., airplane wings (icing resistance), fibrous substrates (e.g. textiles, lignocellulosic), polymeric substrates (e.g., plastic or elastomeric), or composite substrates (e.g., fiber-reinforced composites, metal/plastic composites). Spherical silica nanoparticles are chemically modified to make their surface "fluorous" or "fluorophilic." For example, a fluoroalkyl or fluorophenyl layer or matrix may be coupled (e.g., via chemical bonding such as covalent bonding) to the particle surface (paragraph [0016]).
With regard to the limitations of claim 27, Weber discloses that a substrate comprises a coated surface, wherein the coated surface comprises a fluorophilic silica particle doped fluoropolymer film (claim 8; figure 5).
With regard to the limitations of claims 29-30, Weber discloses that the particles comprise silica particles fluorinated with a fluoroalkyl triethoxysilane (claim 6).
With regard to the limitations of claims 31-32, the combined teaching of Weber and Constantinou does not disclose the claimed quantitative limitations of the binder and the hydrophobic fumed silica nanoparticles.
It is noted that the amount of the binder and the amount of the hydrophobic fumed silica nanoparticles are result effective variables, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum 
With regard to the limitations of claim 33, Weber does not disclose that the binder is amorphous, optically clear and soluble in the hydrophobic fluorinated solvent.
Constantinou discloses a method for forming durable super hydrophobic surfaces in polymer structures, the method comprising: curing the negative replica material resulting in a cured negative replica material (claim 62).
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to employ the amorphous, optically clear binder which is soluble in the hydrophobic fluorinated solvent as taught by Constantinou in Weber’s composition with reasonable expectation of success, and thus to arrive at the subject matter of instant claim 33.
With regard to the limitations of claims 34-35, Weber does not disclose that the hydrophobic fumed silica nanoparticles are chemically treated with polydimethylsiloxane (PDMS).
Constantinou discloses that the hydrophobic fumed silica nanoparticles are chemically treated with polydimethylsiloxane (PDMS) (paragraphs [0048], [0059],   [0089], [0092], etc.).
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to incorporate the hydrophobic fumed silica nanoparticles which are chemically treated with polydimethylsiloxane (PDMS) as taught by Constantinou in Weber’s method for coating a substrate with a composition with 
With regard to the limitations of claims 37-38, Weber discloses that FNPs doped Teflon AF 2400 Films were also prepared by solution-cast deposition, in which the coating solution evaporated slowly in an optically flat glass dish for 5-7 days. To get controlled evaporation, an environment of saturated solvent vapor is required and the casting platform was kept steady during the casting process. Apparently, the process of solution-cast deposition is much slower compared with spin coating. Consequently, FNPs have enough time to array and organize on the substrate in a solution-cast deposition process. In a spin-coating process, however, the mobility of FNPs is diminished because of the fast evaporation of solvent (FIG. 5). The boiling point of the solvent was very low (b.p FC-72=560C., at 1 atm), therefore its evaporation is much faster in the open air than in the half-sealed containers. As shown in FIG. 6, the SAs on spin-coated films are smaller than those on cast films with the same wt %.sub.FNP, even though there are no significant differences between their static CAs. This is in accordance with the observation that water drops were more prone to roll off on spin coated films (paragraph [0030]; Fig. 1, 5-6).
With regard to the limitations of claims 37-38, Constantinou discloses the method of these teachings for obtaining a superhydrophobic durable coating includes forming a first solution by suspending an effective amount of hierarchical structuring micro/nanoparticles in liquid silane; the liquid silane having one or more groups configured to graft to a hierarchical structuring micro/nanoparticle and at least another group that results in hydrophobicity, stirring the first solution for a first predetermined time, the first predetermined time selected such that the hierarchical structuring micro/nanoparticles react with the liquid silane, forming a second solution by dissolving another effective amount of synthetic adhesive in a solvent; the synthetic adhesive being selected from thermosetting binders (binders are used herein includes adhesives), moisture curing adhesives, radiation curing adhesives or polymers that form a strong interaction with a surface, mixing the first solution with the second solution in predetermined proportions; resulting in a third solution, coating a substrate with the third solution, allowing evaporation of excess solvent in the third solution coated on the 
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (U.S. Patent Application Publication 2014/0287243 A1) in view of 
Constantinou et al. (U.S. Patent Application Publication 2017/0036241 A1) as applied to claims 19 and 22-38 above, and further in view of Laukkanen et al. (U.S. Patent Application Publication 2014/0130710 A1).
The disclosure of Weber and Constantinou’s references resided above in § 5 is incorporated herein by reference.   
With regard to the limitations of claim 20, the combined teaching of Weber and Constantinou does not disclose the method of claim 1 further comprising hydrophobic aerogel nanoparticles. 
Laukkanen discloses that the composition further comprises refined nanocellulose aerogel particles (claim 7). 
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to incorporate refined nanocellulose aerogel particles as taught by Laukkanen in Weber and Constantinou’s method for coating a substrate with a composition with reasonable expectation of success, and thus to arrive at the subject matter of instant claim 20.
With regard to the limitations of claim 21, it is noted that the amount of the nanocellulose aerogel particles is result effective variable, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.